Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “wherein conductive fibers of the electrically conductive polymer weave are not coated fibers”. The cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453. While paragraphs 0058-0059 of the present specification provide support to recite non-metallic conductive fibers and/or the metallic fibers are composite materials prepared by coating a non-conductive filament, there is no support to recite conductive fibers of the electrically conductive polymer weave are not coated fibers as presently claimed.
Claims 2-7 and 21-30 are rejected as dependent on rejected Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 22-23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Moncur et al. (US 2012/0021209 A1) in view of Yi et al. (CN 107825810).
Regarding Claims 1-2 and 23, Moncur discloses polyurethane laminate comprising first curable polyurethane layer, conductive material layer, and second curable polyurethane layer (abstract, para 0020). The laminate is used for outer protective shield for aircraft transparencies (para 0030). The conductive layer comprises metal oxide nanoparticle (para 0018). There is no disclosure of either the first or second curable polyurethane layers comprising epoxy, so it would be obvious to produce the composite wherein those layers do not comprise epoxy.
Moncur does not disclose the weight of the laminate.
Yi discloses a surface layer for aircraft (para 0004) having a mass per unit area between 20-500 g/m2 (i.e. 0.004-0.1 lb/ft2) (para 0011). This provides a desirably lightweight surface layer (para 0009).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Moncur to incorporate the teachings of Yi to produce the laminate having a mass per unit area of 0.004-0.1 lb/ft2. Doing so would produce a lightweight laminate desirable for aircraft.
Regarding Claim 3, given that the claim only further limits an optional alternative embodiment, the claim is considered met by the prior art.
Regarding Claim 4, given that the claim only further limits an optional alternative embodiment, the claim is considered met by the prior art.
Regarding Claim 7, Moncur in view of Yi discloses all the limitations of the present invention according to Claim 1 above. Moncur further discloses The thickness of the laminate is at least 0.002 inches (0.051 mm) (para 0017).
Regarding Claim 22, Moncur in view of Yi discloses all the limitations of the present invention according to Claim 1 above. Moncur in view of Yi does not disclose or require a finish layer selected from a primer or a paint topcoat.
Regarding Claim 30, Moncur in view of Yi discloses all the limitations of the present invention according to Claim 7 above, including the laminate having a mass per unit area of 0.004-0.1 lb/ft2 (Yi, paras 0009, 0011) and the first and second curable polyurethane layer each consisting of polyurethane after curing (Moncur, para 0020).
Response to Arguments
In light of Applicant’s amendments, the 35 USC 103 rejection over Herbert in view of Yi and/or Fowler are withdrawn. New grounds of rejection are set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okamoto et al. (US 2019/0119508) discloses molded body comprising base made of polyurethane, layer made of carbon nanotubes (i.e. electrically conductive layer comprising nanomaterial), and curable overcoat layer comprising polyurethane. The molded body can be used as an electromagnetic shielding material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787